Bloodworth, J.
1. The judge did not err in his rulings on the demurrers, nor in striking all the pleas of the defendant.
2. A judgment was properly awarded to the plaintiff for the principal, interest, and attorney’s fees on the note upon which suit was brought.
3. Not being fully convinced that this case was brought to this court for delay only, the request by defendant in error that damages be awarded as provided by section 6213 of the Civil Code of 1910 is denied.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.